Exhibit 10.1

 

MAINSTREET BANCSHARES, INC.

2019 EQUITY INCENTIVE PLAN

 

ARTICLE 1 – GENERAL

 

Section 1.1Purpose, Effective Date and Term.  The purpose of the MainStreet
Bancshares, Inc. 2019 Equity Incentive Plan (the “Plan”) is to promote the
long-term financial success of MainStreet Bancshares, Inc. and any of its
Subsidiaries or future parent corporations, by providing a means to attract, to
retain, to incent and to reward individuals who contribute to such success and
to further align their interests with those of the Company’s stockholders
through the ownership of additional common stock of the Company. The “Effective
Date” of the Plan shall be the date the Plan satisfies the applicable
shareholder approval requirements.  The Plan shall remain in effect as long as
any Awards are outstanding; provided, however, that no Awards may be granted
under the Plan after the day immediately prior to the ten-year anniversary of
the Effective Date.

 

Section 1.2Administration.  The Plan shall be administered by the Compensation
Committee of the Company’s Board of Directors (the “Committee”), in accordance
with Section 5.1.

 

Section 1.3Participation.  Employees and Outside Directors of the Company or any
Subsidiary or future parent corporation of the Company shall be eligible to
receive Awards in accordance with the terms of the Plan (“Eligible
Participants”).  

 

Section 1.4Definitions.  Capitalized terms used in this Plan are defined in
Article 8 and elsewhere in this Plan.

 

ARTICLE 2 – AWARDS

 

Section 2.1General.  Any Award under the Plan may be granted singularly or in
combination with another Award (or Awards).  Each Award under the Plan shall be
subject to the terms and conditions of the Plan and such additional terms,
conditions, limitations and restrictions as the Committee shall provide with
respect to such Award and as evidenced in the Award Agreement.  Subject to the
provisions of Section 2.7, an Award may be granted as an alternative to or
replacement of an existing Award under the Plan or any other plan of the Company
or any Subsidiary or as the form of payment for grants or rights earned or due
under any other compensation plan or arrangement of the Company or its
Subsidiaries, including without limitation the plan of any entity acquired by
the Company or any Subsidiary.  The types of Awards that may be granted under
the Plan to Eligible Participants include:

 

(a)Stock Options.  A Stock Option means a grant under Section 2.2 that
represents the right to purchase shares of Stock at an Exercise Price
established by the Committee.  Any Stock Option may be either an Incentive Stock
Option (an “ISO”) that is intended to satisfy the requirements applicable to an
“Incentive Stock Option” described in Code Section 422(b), or a Non-Qualified
Stock Option (a “Non-Qualified Stock Option”) that is not intended to be an ISO;
provided, however, that no ISOs may be granted: (i) after the day immediately
prior to the ten‑year anniversary of the Effective Date; or (ii) to Eligible
Participants who are not Employees of the Company or a Subsidiary at the time of
such Award grant.  Unless otherwise specifically provided by its terms, any
Stock Option granted to an Employee under this Plan shall be an ISO to the
maximum extent permitted. Any ISO granted under this Plan that does not qualify
as an ISO for any reason (whether at the time of grant or as the result of a
subsequent event) shall be deemed to be a Non-Qualified Stock Option. In
addition, any ISO granted under this Plan may be unilaterally modified by the
Committee to disqualify such Stock Option from ISO treatment such that it shall
become a Non-Qualified Stock Option; provided, however, that any such
modification shall be

 

--------------------------------------------------------------------------------

 

ineffective if it causes the Award to be subject to Code Section 409A (unless,
as modified, the Award complies with Code Section 409A).

 

(b)Restricted Stock Award.  Restricted Stock Award means a grant of shares of
Stock under Section 2.3 for no payment of consideration or such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan, subject to a vesting schedule, the
satisfaction of performance conditions or other terms of the Award.

 

Section 2.2Stock Options. 

 

(a) Grant of Stock Options. Each Stock Option shall be evidenced by an Award
Agreement that shall: (i) specify the number of Stock Options covered by the
Award; (ii) specify the date of grant of the Stock Option; (iii) detail the
Exercise Price of such Stock Options; (iv) specify the vesting period or
conditions to vesting; and (iv) contain such other terms and conditions not
inconsistent with the Plan, including the effect of termination of a
Participant’s employment or Service with the Company as the Committee may, in
its discretion, prescribe.

 

(b)Terms and Conditions. A Stock Option shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee. In no event, however, shall a Stock Option expire later than ten (10)
years after the date of its grant (or five years with respect to ISOs granted to
an Employee who is a 10% Stockholder).  The “Exercise Price” of each Stock
Option shall not be less than 100% of the Fair Market Value of a share of Stock
on the date of grant (or, if greater, the par value of a share of Stock);
provided, however, that the Exercise Price of an ISO shall not be less than 110%
of Fair Market Value of a share of Stock on the date of grant if granted to a
10% Stockholder; provided further, that the Exercise Price may be higher or
lower in the case of Stock Options exchanged in replacement of existing Awards
held by an Employee, Director, Advisory Director or other service provider to an
acquired entity. 

 

(c) Method of Exercise. Subject to the other terms and conditions hereof, a
Participant may exercise any Stock Option, to the extent such Stock Option is
vested, by giving written notice of exercise to the Company, provided, however,
that in no event shall a Stock Option be exercisable for a fractional share. The
date of exercise of a Stock Option shall be the later of: (i) the date on which
the Company receives such written notice; and (ii) the date on which the
Participant pays the applicable Exercise Price pursuant to this Section 2.2(c).
The payment of the Exercise Price upon the exercise of a Stock Option shall be
by cash or, subject to limitations imposed by applicable law, by such other
means as the Committee may from time to time permit, including: (i) by
tendering, either actually or constructively by attestation, shares of Stock
otherwise owned by the Stock Option holder valued at Fair Market Value as of the
day of exercise; (ii) by irrevocably authorizing a third party, acceptable to
the Committee, to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Stock Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise; (iii) other than in the case of
Stock Options granted as ISOs, by a net settlement of the Stock Option, using a
portion of the shares of Stock obtained on exercise in payment of the Exercise
Price of the Stock Option (and if applicable, any required tax withholding, to
the extent permitted under the Plan); (iv) by personal, certified or cashier's
check; or (v) by any combination thereof. The total number of shares of Stock
that may be acquired upon the exercise of a Stock Option shall be rounded down
to the nearest whole share, with cash-in-lieu paid by the Company, at its
discretion, for the value of any fractional share.

 

(c)Other Limitations Applicable to ISO Awards.  To the extent the aggregate Fair
Market Value of shares of Stock with respect to which ISO Options are
exercisable for the first time by an Employee during any calendar year, under
the Plan or any other stock option plan of the Company or any Subsidiary,
exceeds $100,000, or such higher value as may be permitted under Code Section
422, such ISO Options in

2

--------------------------------------------------------------------------------

 

excess of the $100,000 limit shall be treated as Non-Qualified Stock Options.
Fair Market Value shall be determined as of the grant date for each ISO.

 

(d) Prohibition of Cash Buy-Outs of Underwater Stock Options. Under no
circumstances will any Stock Options which were granted under the Plan be bought
back by the Company at a time when the Exercise Price of such Stock Options is
greater than the Fair Market Value of the Stock on the date of the purchase
transaction without stockholder approval of such transaction.

 

 

Section 2.3Restricted Stock Awards.

 

(a)Grant of Restricted Stock Awards. Each Restricted Stock Award shall be
evidenced by an Award Agreement that shall: (i) specify the number of shares of
Stock covered by the Restricted Stock Award; (ii) specify the date of grant of
the Restricted Stock Award; (iii) specify the vesting period; and (iv) contain
such other terms and conditions not inconsistent with the Plan, including the
effect of termination of a Participant’s employment or Service with the Company,
as the Committee may, in its discretion, prescribe. All Restricted Stock Awards
shall be in the form of issued and outstanding shares of Stock that, at the
discretion of the Committee, shall be either: (x) registered in the name of the
Participant and held by the Company or on behalf of the Company, together with a
stock power executed by the Participant in favor of the Company, pending the
vesting or forfeiture of the Restricted Stock Award; or (y) registered in the
name of, and delivered to, the Participant. In any event, the certificates
evidencing the Restricted Stock Award shall at all times prior to the applicable
vesting date bear the following legend:

 

The Stock evidenced hereby is subject to the terms of an Award Agreement with
MainStreet Bancshares, Inc., dated [Date], made pursuant to the terms of the
MainStreet Bancshares, Inc. 2019 Equity Incentive Plan, copies of which are on
file at the executive offices of MainStreet Bancshares, Inc., and may not be
sold, encumbered, hypothecated or otherwise transferred except in accordance
with the terms of such Plan and Award Agreement, or such other restrictive
legend as the Committee, in its discretion, may specify.

 

Notwithstanding the foregoing, the Company may in its sole discretion issue a
Restricted Stock Award in any other approved format (e.g., electronically) in
order to facilitate the paperless transfer of such Awards. In the event a
Restricted Stock Award is not issued in certificate form, the Company and the
transfer agent shall maintain appropriate bookkeeping entries that evidence
Participants’ ownership of such Awards.  A Restricted Stock Award that is not
issued in certificate form shall be subject to the same terms and conditions of
the Plan as certificated shares, including the restrictions on transferability
and the provision of a stock power executed by the Participant in favor of the
Company, until the satisfaction of the conditions to which the Restricted Stock
Award is subject. Notwithstanding anything herein to the contrary, the Committee
shall distribute to a Participant the Stock vested in accordance with a
Restricted Stock Award, or portion thereof, within thirty days following the
date of such vesting.

 

(b)Terms and Conditions.  Each Restricted Stock Award shall be subject to the
following terms and conditions:

 

(i)Dividends. Unless the Committee determines otherwise with respect to any
Restricted Stock Award and specifies such determination in the relevant Award
Agreement, any dividends or distributions declared and paid with respect to
shares of Stock subject to the Restricted Stock Award, other than a stock
dividend consisting of shares of Stock, shall be distributed to the Participant
by the Company within thirty days of the respective dividend payment date,
subject to applicable tax withholding; provided that in the event of the
forfeiture of such Restricted Stock Award, all future dividend rights shall

3

--------------------------------------------------------------------------------

 

cease.  Any stock dividends declared on shares of Stock subject to a Restricted
Stock Award shall be subject to the same restrictions and shall vest at the same
time as the shares of Stock underlying such Restricted Stock Award from which
said dividends were derived.

 

(ii)Voting Rights. Unless the Committee determines otherwise with respect to any
Restricted Stock Award and specifies such determination in the relevant Award
Agreement, voting rights applicable to the shares of Stock subject to the
Restricted Stock Award may be exercised by the Participant prior to the date
that such Restricted Stock Award is deemed earned and non-forfeitable.

 

(iii)Tender Offers and Merger Elections. Each Participant to whom a Restricted
Stock Award is granted shall have the right to respond, or to direct the
response, with respect to the related shares of Restricted Stock, to any tender
offer, exchange offer, cash/stock merger consideration election or other offer
made to, or elections made by, the holders of shares of Restricted Stock. Such a
direction for any such shares of Stock shall be given by proxy or ballot (if the
Participant is the beneficial owner of the shares of Restricted Stock for voting
purposes) or by completing and filing, with the inspector of elections, the
trustee or such other person who shall be independent of the Company as the
Committee shall designate in the direction (if the Participant is not such a
beneficial owner), a written direction in the form and manner prescribed by the
Committee. If no such direction is given, then the shares of Restricted Stock
shall not be tendered.

 

(iv)Other Matters. The conditions for granting or vesting and the other
provisions of Restricted Stock Awards need not be the same with respect to each
recipient.

 

(c)Stock Awards in lieu of Cash Compensation Payments.  Subject to the
limitations on Restricted Stock Awards as set forth at Sections 2.3 and 3.2
herein, as of and after the Effective Date, an Eligible Participant may receive
a Restricted Stock Award in lieu of cash compensation as a bonus payment to
officers or employees or as director compensation with such Restricted Stock
Award calculated based the full value of such anticipated payment and the Fair
Market Value of the Stock at the time of such payment.  Such Restricted Stock
Awards may include such additional terms and conditions as determined by the
Compensation Committee at the time of such Award.  In addition, Directors of the
Company and the Bank may elect in accordance with procedures established by the
Compensation Committee to receive payment of any annual retainer or monthly
board fees in the form of a Restricted Stock Award valued at the Fair Market
Value of the Stock at the time of such payment in lieu of such cash
payment.  Unless otherwise inapplicable, or inconsistent with the provisions of
this paragraph, the Restricted Stock Awards to be granted hereunder shall be
subject to all other applicable provisions of this Plan.

 

 

Section 2.4Performance-Based Compensation.

 

(a)Upon the grant of an Award, the Committee may establish the performance
targets, if any, which must be met before such Awards may begin to become first
earned and non-forfeitable or exercisable. Such performance targets may be
expressed as a minimum threshold level and an optimum level, and each level of
performance attainment may yield a specified number of Stock Options and/or
Restricted Stock Awards. The terms and conditions of any Award, including any
performance targets, if any, for each Participant shall be detailed in an Award
Agreement. Except as otherwise provided herein, if such performance targets are
not attained by the ending date of the performance period as specified in the
applicable Award Agreement, then such Award shall be forfeited. Once such
performance targets are attained, as certified by the Committee, such Award
shall be deemed first earned and non-forfeitable. Such performance targets may
consist of Company financial metrics, peer group rankings based upon financial
metrics, or such other criteria that may be established by the Committee as of
the date of grant, except as otherwise modified thereafter by the Committee as
permitted herein. Notwithstanding the foregoing, the Committee shall have the
authority to adjust or modify performance measures with respect to Awards,

4

--------------------------------------------------------------------------------

 

including the authority to determine that Awards shall be earned without regard
to whether such performance measures previously established have been satisfied
and/or to authorize the implementation of a new performance period and
performance measures and the re-issuance of previously forfeited awards under
the new program.

 

(b)The Committee shall have sole discretion in determining how performance
measures are calculated. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the manner in which the Company or its Subsidiary conducts its business or other
events or circumstances render current performance measures to be unsuitable,
the Committee may modify such performance measures, in whole or in part, as the
Committee deems appropriate. The Committee shall certify in writing that any
performance goals or other material terms applicable to an Award were in fact
satisfied, or modified or waived, prior to such Award first becoming earned and
non-forfeitable or exercisable.

 

Section 2.5Vesting of Awards.

 

(a)The Committee shall specify the vesting schedule and other conditions of each
Award. Unless otherwise specified by the Committee and set forth in an Award
Agreement between the Company and the Participant, Awards to Employees under the
Plan shall be granted with a vesting rate equal to one-third of such Award per
year, with the first installment vesting on the one year anniversary of the date
of grant, and succeeding installments vesting on each annual anniversary
thereafter during periods of continued service by the Award recipient until such
Award is fully earned. Unless otherwise specified by the Committee and set forth
in an Award Agreement between the Company and the Participant, Awards to Outside
Directors under the Plan shall be granted with a vesting rate equal to 50% of
such Award per year, with the first installment vesting on the one year
anniversary of the date of grant and 50% vesting on the second anniversary
thereafter during periods of continued service by the Award recipient until such
Award is fully earned. If the right to become vested in an Award under the Plan
(including the right to exercise a Stock Option) is conditioned on the
completion of a specified period of Service with the Company or its
Subsidiaries, without achievement of performance measures or other performance
objectives being required as a condition of vesting, and without it being
granted in lieu of, or in exchange for, other compensation, then the required
period of Service for full vesting shall be determined by the Committee and
evidenced in the Award Agreement (subject to acceleration of vesting, to the
extent permitted by the Committee, including in the event of the Participant’s
death, Disability or Retirement or upon a Change in Control). Unless otherwise
provided by the Committee, Service as a director emeritus, advisory director or
consultant shall constitute continued Service for purposes of vesting.

 

(b)Notwithstanding Section 2.8 and Article 4 hereof, unless otherwise prohibited
by applicable law or regulation, the Committee may, in its sole discretion,
determine that all Stock Options then held by a Participant shall become fully
exercisable (subject to the expiration provisions otherwise applicable to the
Stock Option) and all Restricted Stock Awards shall be fully earned and vested
immediately.

 

Section 2.6Deferred Compensation. If any Award would be considered “deferred
compensation” as defined under Code Section 409A (“Deferred Compensation”), the
Committee reserves the absolute right to unilaterally amend the Plan or the
Award Agreement, without the consent of the Participant, to maintain exemption
from, or to comply with, Code Section 409A. Any amendment by the Committee to
the Plan or an Award Agreement pursuant to this Section 2.6 shall maintain, to
the extent practicable, the original intent of the applicable provision without
violating Code Section 409A. A Participant’s acceptance of any Award under the
Plan constitutes acknowledgement and consent to such rights of the Committee,
without further consideration or action. Any discretionary authority retained by
the Committee pursuant to the terms of this Plan or pursuant to an Award
Agreement shall not be applicable

5

--------------------------------------------------------------------------------

 

to an Award which is determined to constitute Deferred Compensation, if such
discretionary authority would contravene Code Section 409A.

 

Section 2.7Prohibition Against Option Repricing.  Except for adjustments
pursuant to Section 3.3, and reductions of the Exercise Price approved by the
Company’s stockholders, neither the Committee nor the Board shall have the right
or authority to make any adjustment or amendment that reduces or would have the
effect of reducing the Exercise Price of a Stock Option previously granted under
the Plan, whether through amendment, cancellation (including cancellation in
exchange for a cash payment in excess of the Stock Option’s in-the-money value
or in exchange for Stock Options or other Awards) or replacement grants, or
other means.

 

Section 2.8.Effect of Termination of Service on Awards.  The Committee shall
establish the effect of a Termination of Service on the continuation of rights
and benefits available under an Award or the Plan and, in so doing, may make
distinctions based upon, among other things, the reason for Termination of
Service and type of Award. Unless otherwise specified by the Committee and set
forth in an Award Agreement between the Company and the Participant, the
following provisions shall apply to each Award granted under this Plan:

 

(a)Upon a Participant’s Termination of Service for any reason other than due to
Disability, death, Retirement or Termination for Cause, Stock Options shall be
exercisable only as to those shares that were immediately exercisable by such
Participant at the date of Termination of Service, and Stock Options may be
exercised only for a period of three (3) months following Termination of Service
and any Restricted Stock Award that has not vested as of the date of Termination
of Service shall expire and be forfeited.

 

(b)In the event of a Termination of Service for Cause, all Stock Options granted
to a Participant that have not been exercised and all Restricted Stock Awards
granted to a Participant that have not vested as of such date of Termination of
Service for Cause shall expire and be forfeited.

 

(c)Upon Termination of Service for reasons of Disability or death or, to the
extent permitted by the Committee, Retirement, (i) all Stock Options shall be
exercisable as to all shares of Stock subject to an outstanding Award, whether
or not then exercisable, and (ii)  all Restricted Stock Awards which have not
yet become earned and non-forfeitable, shall, in each case, be deemed
earned  and be exercisable as if the Participant had Terminated Service as of
the date of the final vesting event applicable to each outstanding Award.  Stock
Options may be exercised for a period of one year following Termination of
Service due to death, Disability or Retirement; provided, however, that no Stock
Option shall be eligible for treatment as an ISO in the event such Stock Option
is exercised more than three months following Termination of Service due to
Retirement, and provided, further, in order to obtain ISO treatment for Stock
Options exercised by heirs or devisees of an optionee, the optionee’s death must
have occurred while employed or within three months of Termination of Service.

 

(d)Notwithstanding anything herein to the contrary, no Stock Option shall be
exercisable beyond the last day of the original term of such Stock Option.

 

(e)Notwithstanding the provisions of this Section 2.8, the effect of a Change in
Control on the vesting and exercisability of Stock Options and Restricted Stock
Awards is as set forth in Article 4.

 

 

ARTICLE 3 - SHARES SUBJECT TO PLAN

 

Section 3.1Available Shares.  The shares of Stock with respect to which Awards
may be made under the Plan shall be from authorized but unissued shares of
Stock, Stock currently held as treasury

6

--------------------------------------------------------------------------------

 

shares or, to the extent permitted by applicable law, Stock subsequently
acquired by the Company as treasury shares, including shares of Stock purchased
in the open market or in private transactions.

 

Section 3.2Share Limitations. 

 

(a)Share Reserve. Subject to the following provisions of this Section 3.2, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under the Plan shall be equal to Six-Hundred and Fifty
Thousand (650,000) shares of Stock in the aggregate. The maximum number of
shares of Stock that may be delivered pursuant to the exercise of Stock Options
(all of which may be granted as ISOs, Non-Qualified Stock Options or a
combination of each) is Six-Hundred and Fifty Thousand (650,000) shares of
Stock, reduced by any shares of Stock issued as Restricted Stock Awards.  The
maximum number of shares of Stock that may be issued as Restricted Stock Awards
is Six-Hundred and Fifty Thousand (650,000) shares of Stock, reduced by any
shares of Stock issued upon the exercise of Stock Options. The aggregate number
of shares of Stock available for grant under this Plan and the number of shares
of Stock subject to outstanding Awards shall be subject to adjustment as
provided in Section 3.3.

 

(b)Limitations on Awards.  

(i)    Total shares of Stock issuable to Outside Directors under the Plan shall
not exceed 25% of the total shares of Stock authorized for issuance under the
Plan in the aggregate (i.e., 162,500 shares). The maximum number of shares of
Stock related to the award of Non-Qualified Stock Options and Restricted Stock
Awards in any calendar year to any individual Outside Director shall not exceed
3,000 shares of Stock in the aggregate.

(ii)    Total shares of Stock issuable to Employees under the Plan shall not
exceed 650,000 shares of Stock in the aggregate, reduced by the aggregate of
shares of Stock issued to Outside Directors. The maximum number of shares of
Stock issuable to any individual Employee under the Plan shall not exceed 15% of
the total shares of Stock authorized for issuance under the Plan in the
aggregate (i.e., 97,500 shares), and the maximum number of shares of Stock
related to the award of Stock Options (all of which may be granted as
ISOs, Non-Qualified Stock Options or a combination of each) or Restricted Stock
Awards in any calendar year to any individual Employee shall not exceed the
number of shares calculated as the quotient of the Employee’s base salary in
effect as of the first business day of such calendar year divided by the Fair
Market Value of such Stock on such date.

 

(c)Computation of Shares Available. For purposes of this Section 3.2, and in
connection with the granting of Stock Options and Restricted Stock Awards, the
number of shares of Stock available for the granting of additional Stock Options
and Restricted Stock Awards shall be reduced by the number of shares of Stock
issued with respect to such Awards. To the extent any shares of Stock covered by
an Award (including Restricted Stock Awards) under the Plan are not delivered to
a Participant or beneficiary for any reason, including because the Award is
forfeited or canceled or because a Stock Option is not exercised prior to its
expiration, then such shares shall not be deemed to have been delivered for
purposes of determining the maximum number of shares of Stock available for
delivery under the Plan. To the extent (i) a Stock Option is exercised by using
an actual or constructive exchange of shares of Stock to pay the Exercise Price,
(ii) shares of Stock are withheld to satisfy withholding taxes upon exercise or
vesting of an Award granted hereunder, or (iii) shares are withheld to satisfy
the exercise price of Stock Options in a net settlement of Stock Options, then
the number of shares of Stock available shall be reduced by the gross number of
Stock Options exercised or Awards earned, rather than by the net number of
shares of Stock issued.

 

Section 3.3Corporate Transactions. 

 

7

--------------------------------------------------------------------------------

 

(a)General. In the event any recapitalization, forward or reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
exchange of shares of Stock or other securities, stock dividend or other special
and nonrecurring dividend or distribution (whether in the form of cash,
securities or other property), liquidation, dissolution, or other similar
corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan and/or under any Award granted under the
Plan, then the Committee shall, in an equitable manner, adjust any or all of (i)
the number and kind of securities deemed to be available thereafter for grants
of Stock Options and Restricted Stock Awards in the aggregate to all
Participants and individually to any one Participant, (ii) the number and kind
of securities that may be delivered or deliverable in respect of outstanding
Stock Options and Restricted Stock Awards, and (iii) the Exercise Price of Stock
Options. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Stock Options and
Restricted Stock Awards (including, without limitation, cancellation of Stock
Options and Restricted Stock Awards in exchange for the in-the-money value, if
any, of the vested portion thereof, or substitution or exchange of Stock Options
and Restricted Stock Awards using stock of a successor or other entity) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any parent
or Subsidiary, or the financial statements of the Company or any parent or
Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles.

 

(b)Merger in which the Company is Not Surviving Entity. In the event of any
merger, consolidation, or other business reorganization (including, but not
limited to, a Change in Control) in which the Company is not the surviving
entity, unless otherwise determined by the Committee at any time at or after
grant and prior to the consummation of such merger, consolidation or other
business reorganization, any Stock Options granted under the Plan which remain
outstanding shall be converted into Stock Options to purchase voting common
equity securities of the business entity which survives such merger,
consolidation or other business reorganization having substantially the same
terms and conditions as the outstanding Stock Options under this Plan and
reflecting the same economic benefit (as measured by the difference between the
aggregate Exercise Price and the value exchanged for outstanding shares of Stock
in such merger, consolidation or other business reorganization), all as
determined by the Committee prior to the consummation of such merger; provided,
however, that the Committee may, in its sole discretion, at any time prior to
the consummation of such merger, consolidation or other business reorganization,
direct that all, but not less than all, outstanding Stock Options be canceled as
of the effective date of such merger, consolidation or other business
reorganization in exchange for a cash payment per share of Stock equal to the
excess (if any) of the value exchanged for an outstanding share of Stock in such
merger, consolidation or other business reorganization over the Exercise Price
of the Stock Option being canceled; provided, further, that in the event the
Exercise Price of outstanding Stock Options exceed the value to be exchanged for
an outstanding share of Stock (an “Underwater Stock Option”) in such merger,
consolidation or other business reorganization, the Committee may, in its
discretion, cancel and terminate such Underwater Stock Options without the
consent of the holder of the Stock Option and without any payment to such
holder.  

 

Section 3.4Delivery of Shares.  Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:

 

(a)Compliance with Applicable Laws.  Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Stock or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act), and the applicable requirements of any Exchange or similar
entity.

 

(b)Certificates.  To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be effected on a non-certificated basis, to
the extent not prohibited by the Company's governance documents, applicable law
or the applicable rules of any Exchange.

 

8

--------------------------------------------------------------------------------

 

(c)Award Payouts. Awards may be paid out in the form of cash, shares of Stock,
or combinations thereof as the Committee shall determine in its sole and
absolute discretion, and with such restrictions as it may impose. The Committee
may, in its sole discretion, determine that upon the exercise of a Stock Option,
make a cash payment to the Participant, in whole or in part, in lieu of the
delivery of shares of Stock. Such cash payment to be paid in lieu of delivery of
shares of Stock shall be equal to the difference between the Fair Market Value
of the shares of Stock on the date of the Stock Option exercise and the Exercise
Price per share of the Stock Option multiplied by the number of shares of Stock
subject to such Stock Option to be cashed-out. Such cash payment shall be in
exchange for the cancellation of such Stock Option. Such cash payment shall not
be made in the event that such transaction would result in liability to the
Participant or the Company under Section 16(b) of the Exchange Act and
regulations promulgated thereunder, or subject the Participant to additional tax
liabilities related to such cash payments pursuant to Code Section 409A. The
Committee may, in its sole and absolute discretion, determine that upon a Change
in Control of the Company each outstanding Stock Option shall be cancelled in
exchange for a cash payment equal to the difference between the Fair Market
Value of the shares of Stock on the date of the Stock Option cancellation and
the Exercise Price per share of the Stock Option multiplied by the number of
shares of Stock subject to such Stock Option.

 

(d)Other Matters.  In no event shall any shares newly-issued by the Company be
issued for less than the minimum lawful consideration for such shares or for
consideration other than consideration permitted by applicable state law. In the
event that the Committee allows a Participant to exercise a Stock Option by
delivering shares of Stock previously owned by such Participant, any such shares
delivered which were initially acquired by the Participant from the Company
(upon exercise of a stock option or otherwise) must have been owned by the
Participant for at least six months prior to such date of delivery, except in
the case of the net settlement of Stock Options. Shares of Stock used to satisfy
the Exercise Price of a Stock Option shall be valued at their Fair Market Value
on the date of exercise. The Company will not be obligated to deliver any shares
of Stock unless and until it receives full payment of the Exercise Price and any
related tax withholding obligations have been satisfied, or until any other
conditions applicable to exercise or purchase have been satisfied. No
Participant shall have any of the rights of a stockholder of the Company until
shares of Stock are issued upon the exercise of such Stock Options or the
delivery of shares following the vesting of a Restricted Stock Award, except as
otherwise provided herein. Unless expressly provided otherwise in the applicable
Award Agreement, the Committee may at any time within its sole discretion
eliminate or limit a Participant’s ability to pay the purchase or Exercise Price
of any Award by any method other than a cash payment to the Company.

 

 

ARTICLE 4 - CHANGE IN CONTROL

Section 4.1Consequence of a Change in Control. Subject to the provisions of
Section 3.3 (relating to the adjustment of shares), and except as otherwise
provided in the Plan or as determined by the Committee and set forth in the
terms of any Award Agreement:

 

(a)Upon a Change in Control, all Stock Options then held by the Participant
shall become fully earned and exercisable (subject to the expiration provisions
otherwise applicable to the Stock Option).

 

(b)Upon a Change in Control, all Restricted Stock Awards described in Section
2.1(b) shall become fully earned and vested immediately.

 

(c)In the event of a Change in Control, any performance measure or condition
applicable to an Award under the Plan shall be deemed satisfied as of the date
of the Change in Control.

 

9

--------------------------------------------------------------------------------

 

Section 4.2Definition of Change in Control.  For purposes of the Plan, unless
otherwise provided in an Award Agreement, a “Change in Control” shall be deemed
to have occurred upon the earliest to occur of the following:

 

(a)Merger.  The Company merges into or consolidates with another entity, or
merges another bank or corporation into the Company, and as a result, less than
a majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;

 

(b)Acquisition of Significant Share Ownership. A person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s Voting Securities; provided, however, this clause (b) shall not apply
to beneficial ownership of the Company’s voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding Voting Securities;

 

(c)Change in Board Composition.  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (c), each director who is first elected by the board (or first nominated
by the board for election by the stockholders) by a vote of at least two-thirds
(2/3) of the directors who were directors at the beginning of the two-year
period shall be deemed to have also been a director at the beginning of such
period; or

 

(d)Sale of Assets.  The Company sells to a third party all or substantially all
of its assets.

 

Notwithstanding the foregoing, in the event that an Award constitutes Deferred
Compensation, and the settlement of, or distribution of benefits under, such
Award is to be triggered solely by a Change in Control, then with respect to
such Award, a Change in Control shall be defined as required under Code Section
409A, as in effect at the time of such transaction.

 

 

ARTICLE 5 – COMMITTEE

 

Section 5.1Administration. The Plan shall be administered by the Board or the
members of the Compensation Committee of the Company who are Disinterested Board
Members. If the Committee consists of fewer than three Disinterested Board
Members, then the Board shall appoint to the Committee such additional
Disinterested Board Members as shall be necessary to provide for a Committee
consisting of at least three Disinterested Board Members. Any members of the
Committee who do not qualify as Disinterested Board Members shall abstain from
participating in any discussion or decision to make or administer Awards that
are made to Participants who at the time of consideration for such Award are
persons subject to the short-swing profit rules of Section 16 of the Exchange
Act. The Board or the Committee (or if necessary to maintain compliance with the
applicable listing standards, those members of the Committee who are
“independent directors” under the corporate governance statutes or rules of any
Exchange on which the Company lists, has listed or seeks to list its securities)
may, in their discretion, take any action and exercise any power, privilege or
discretion conferred on the Board or the Committee under the Plan with the same
force and effect under the Plan as if done or exercised by the Committee.  

 

Section 5.2Powers of Committee.  The administration of the Plan by the Committee
shall be subject to the following:

 

(a)The Committee will have the authority and discretion to select from among the
Company’s and its Subsidiaries’ Directors and Employees, those persons who shall
receive Awards, to determine the

10

--------------------------------------------------------------------------------

 

time or times of receipt, to determine the types of Awards and the number of
shares of Stock covered by the Awards, to establish the terms, conditions,
performance criteria, if any, restrictions (including without limitation,
provisions relating to non-competition, non-solicitation and confidentiality),
and other provisions of such Awards (subject to the restrictions imposed by
Article 6) to cancel or suspend Awards and to reduce, eliminate or accelerate
any restrictions or vesting requirements applicable to an Award at any time
after the grant of the Award.

 

(b)The Committee will have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.

 

(c)The Committee will have the authority to define terms not otherwise defined
herein.

 

(d)Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

 

(e)In controlling and managing the operation and administration of the Plan, the
Committee shall take action in a manner that conforms to the charter and bylaws
of the Company and applicable corporate law.

 

Section 5.3Delegation by Committee.  The Chairman of the Committee and such
other directors and officers of the Company as shall be designated by the
Committee are hereby authorized to execute Agreements on behalf of the Company
and to cause them to be delivered to the recipients of Awards.

 

Section 5.4Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and its Subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties.  The records of the Company and its Subsidiaries as to a
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect.  Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.

 

Section 5.5Committee Action. The Committee shall hold such meetings, and may
make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of the Committee without holding a
meeting, shall be deemed to be actions of the Committee. Subject to Section 5.1,
all actions of the Committee shall be final and conclusive and shall be binding
upon the Company, Participants and all other interested parties. Any person
dealing with the Committee shall be fully protected in relying upon any written
notice, instruction, direction or other communication signed by a member of the
Committee or by a representative of the Committee authorized to sign the same in
its behalf.

 

 

ARTICLE 6 - AMENDMENT AND TERMINATION

 

Section 6.1General.  The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 2.6, Section 3.3 and
Section 6.2) may cause the re-pricing of a Stock Option or, in the absence of
written consent to the change by the affected Participant (or, if the
Participant is not then living,

11

--------------------------------------------------------------------------------

 

the affected beneficiary), adversely impair the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; provided, however, that, no amendment may
(a) materially increase the benefits accruing to Participants under the Plan,
(b) materially increase the aggregate number of securities which may be issued
under the Plan, other than pursuant to Section 3.3, or (c) materially modify the
requirements for participation in the Plan, unless the amendment under (a), (b)
or (c) above is approved by a vote of the Company’s stockholders.

 

Section 6.2Amendment to Conform to Law and Accounting Changes.  Notwithstanding
any provision in this Plan or any Award Agreement to the contrary, the Committee
may amend the Plan or any Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of (i) conforming
the Plan or the Award Agreement to any present or future law relating to plans
of this or similar nature (including, but not limited to, Code Section 409A), or
(ii) avoiding an accounting treatment resulting from an accounting pronouncement
or interpretation thereof issued by the Securities and Exchange Commission or
Financial Accounting Standards Board subsequent to the adoption of the Plan or
the making of the Award affected thereby, which, in the sole discretion of the
Committee, may materially and adversely affect the financial condition or
results of operations of the Company. By accepting an Award under this Plan,
each Participant agrees and consents to any amendment by the Committee or the
Board made pursuant to Sections 2.6, 6.2 or 7.17(b) to any Award granted under
the Plan without further consideration or action.

 

ARTICLE 7 - GENERAL TERMS

Section 7.1No Implied Rights.

(a)No Rights to Specific Assets.  Neither a Participant nor any other person
shall by reason of participation in the Plan acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including any specific funds, assets, or other property which the Company or any
Subsidiary, in its sole discretion, may set aside in anticipation of a liability
under the Plan.  A Participant shall have only a contractual right to the shares
of Stock or amounts, if any, payable or distributable under the Plan, unsecured
by any assets of the Company or any Subsidiary, and nothing contained in the
Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.

 

(b)No Contractual Right to Employment or Future Awards.  The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating Employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the
Plan.  No individual shall have the right to be selected to receive an Award
under the Plan, or, having been so selected, to receive a future Award under the
Plan.

 

(c)No Rights as a Stockholder.  Except as otherwise provided in the Plan or in
the Award Agreement, no Award under the Plan shall confer upon the holder
thereof any rights as a stockholder of the Company prior to the date on which
the individual fulfills all conditions for receipt of such rights.

 

(d)Compliance with Law.  Shares of Stock shall not be issued with respect to any
Award granted under the Plan unless the issuance and delivery of such shares
shall comply with all relevant provisions of applicable law, including, without
limitation, the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, any applicable state securities laws and the
requirements of any Exchange upon which the shares may then be listed.The
inability of the Company to obtain any necessary authorizations, approvals or
letters of non-objection from any regulatory body or authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Stock issuable hereunder shall relieve the Company of any liability with
respect to the non-issuance or sale of

12

--------------------------------------------------------------------------------

 

such shares. As a condition to the exercise of any Stock Option or the delivery
of shares of Stock in accordance with an Award, the Company may require the
person exercising the Stock Option or receiving delivery of the shares of Stock
to make such representations and warranties as may be necessary to assure the
availability of an exemption from the registration requirements of federal or
state securities law.

 

Section 7.2Restrictions on Transferability.  Except as otherwise so provided by
the Committee, ISOs under the Plan are not transferable except (i) as designated
by the Participant by will or by the laws of descent and distribution, (ii) to a
trust established by the Participant, if under Code Section 671 and applicable
state law, the Participant is considered the sole beneficial owner of the Stock
Option while held in trust, or (iii) between spouses incident to a divorce or
pursuant to a domestic relations order, provided, however, in the case of a
transfer within the meaning of this paragraph (iii), the Stock Option shall not
qualify as an ISO as of the day of such transfer. The Committee shall have the
discretion to permit the transfer of Stock Options (other than ISOs) under the
Plan if it determines that the transfer or assignment is for valid estate
planning purposes and is permitted under the Code and Rule 16b-3 of the Exchange
Act; provided, however, that such transfers shall be limited to Immediate Family
Members of Participants, trusts and partnerships established for the primary
benefit of such family members or to charitable organizations, and; provided,
further, that such transfers are not made for consideration to the Participant.

 

Restricted Stock Awards shall not be transferable prior to the time that such
Awards are deemed earned and non-forfeitable to the Participant unless provided
for in accordance with a qualified domestic relations order.

 

Section 7.3Designation of Beneficiaries.  A Participant hereunder may file with
the Company a written designation of a beneficiary or beneficiaries under this
Plan and may from time to time revoke or amend any such designation
(“Beneficiary Designation”). Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise
(unless such disposition is pursuant to a qualified domestic relations order);
provided, however, that if the Committee is in doubt as to the entitlement of
any such beneficiary to any Award, the Committee may determine to recognize only
the legal representative of the Participant, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.

 

Section 7.4Non-Exclusivity.  Neither the adoption of this Plan by the Board nor
the submission of the Plan to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements as either may deem
desirable, including, without limitation, the granting of Restricted Stock
Awards or Stock Options and such arrangements may be either generally applicable
or applicable only in specific cases.

 

Section 7.5Award Agreement.  Each Award granted under the Plan shall be
evidenced by an Award Agreement signed by an authorized representative of the
Company and the Participant. A copy of the Award Agreement, in any medium chosen
by the Committee, shall be provided (or made available electronically) to the
Participant.

 

Section 7.6Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such restrictions and limitations, not inconsistent with the
terms of the Plan, as the Committee shall require.  

 

Section 7.7Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information upon which the person is
acting considers pertinent and reliable, and signed, made or presented by the
proper party or parties.

 

13

--------------------------------------------------------------------------------

 

Section 7.8Tax Withholding and Tax Matters. 

 

(a)Where a Participant is entitled to receive shares of Stock upon the vesting
or exercise of an Award, the Company shall have the right to require such
Participant to pay to the Company the amount of any tax that the Company is
required to withhold with respect to such vesting or exercise, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of shares of
Stock to cover the minimum amount required to be withheld. To the extent
determined by the Committee and specified in an Award Agreement, a Participant
may be provided the opportunity to direct the Company to satisfy the minimum
required federal, state and local tax withholding by: (i) with respect to a
Stock Option settled in Stock, reducing the number of shares of Stock subject to
the Stock Option (without issuance of such shares of Stock to the Stock Option
holder) by a number equal to the quotient of (a) the total minimum amount of
required tax withholding divided by (b) the excess of the Fair Market Value of a
share of Stock on the exercise date over the Exercise Price per share of Stock;
and (ii) with respect to a Restricted Stock Award, withholding a number of
shares (based on the Fair Market Value on the vesting date) otherwise vesting
that would satisfy the minimum amount of required tax withholding; provided that
in each case  there are no adverse accounting consequences to the Company (with
a requirement to have liability classification of an award under Financial
Accounting Standards Board Accounting Standards Codification (ASC) Topic 718
being deemed  an adverse consequence).  

 

(b)Notice of Section 83(b) Election.  In the event a Participant makes an
election under Code Section 83(b) in connection with an Award, the Participant
shall notify the Company in writing of such election within ten (10) days of
filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

 

(c)Notice of Disqualifying Disposition.  If any Participant shall make a
disposition of Stock delivered pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company in
writing of such disposition within ten (10) days thereof.

 

(d)Section 409A Compliance. To the extent that any Award is determined to
constitute “nonqualified deferred compensation” within the meaning of Code
Section 409A (a “409A Award”), the Award shall be subject to such additional
rules and requirements as specified by the Committee from time to time in order
to comply with Code Section 409A. In this regard, if any amount under a 409A
Award is payable upon a “separation from service” (within the meaning of Code
Section 409A) to a Participant who is then considered a “specified employee”
(within the meaning of Code Section 409A), then no such payment shall be made
prior to the date that is the earlier of (i) six months and one day after the
Participant’s separation from service, or (ii) the Participant’s death, but only
to the extent such delay is necessary to prevent such payment from being subject
to interest, penalties and/or additional tax imposed pursuant to Code Section
409A. Further, the settlement of any such 409A Award may not be accelerated
except to the extent permitted by Code Section 409A. To the extent that an Award
is deemed to constitute a 409A Award, and for which payment with respect to the
Award or acceleration of such Award being deemed earned and exercisable or
non-forfeitable is determined solely by reference to whether a Change in Control
has occurred, the term “Change in Control” means (for purposes of determining
whether a payment is due or acceleration exists) the first to occur of a “change
in the ownership of the Company,” a “change in the effective control of the
Company” or a “change in the ownership of a substantial portion of the Company’s
assets,” as those phrases are determined under Code Section 409A and the
regulations promulgated thereunder, as in effect at the time of such Change in
Control transaction.

 

Section 7.9Action by Company or Subsidiary.  Any action required or permitted to
be taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the

14

--------------------------------------------------------------------------------

 

Board, or (except to the extent prohibited by applicable law or applicable rules
of any Exchange on which the Company lists its securities) by a duly authorized
officer of the Company or such Subsidiary.

 

Section 7.10Successors.  All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business,
stock, and/or assets of the Company.

 

Section 7.11Indemnification.  To the fullest extent permitted by law and the
Company’s governing documents, each person who is or shall have been a member of
the Committee, or of the Board, or an officer of the Company to whom authority
was delegated in accordance with Section 5.3, or an Employee of the Company,
shall be indemnified and held harmless by the Company against and from any loss
(including amounts paid in settlement), cost, liability or expense (including
reasonable attorneys’ fees) that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability, or expense is a result of his
or her own willful misconduct or gross negligence, or except as expressly
provided by statute or regulation. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

Section 7.12No Fractional Shares; Minimum Issuances.  Unless otherwise permitted
by the Committee, no fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash or
other property shall be issued or paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated by rounding down. No fewer than 100 shares of Stock may be purchased
on exercise of any Stock Option unless the total number purchased or exercised
is the total number at the time available for purchase or exercise by the
Participant.

 

Section 7.13Governing Law.  The Plan, all Awards granted hereunder, and all
actions taken in connection herewith shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without reference to
principles of conflict of laws, except as superseded by applicable federal law.
The federal and state courts located in the Commonwealth of Virginia within
thirty miles of the Company's principal office, shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan. By accepting any award under this Plan, each Participant and
any other person claiming any rights under the Plan agrees to submit himself or
herself and any legal action that the Participant brings under the Plan, to the
sole jurisdiction of such courts for the adjudication and resolution of any such
disputes.

 

Section 7.14Benefits Under Other Plans.  Except as otherwise provided by the
Committee or as set forth in a Qualified Retirement Plan, Awards to a
Participant (including the grant and the receipt of benefits) under the Plan
shall be disregarded for purposes of determining the Participant’s benefits
under, or contributions to, any Qualified Retirement Plan, non-qualified plan
and any other benefit plans maintained by the Participant’s employer. The term
“Qualified Retirement Plan” means any plan of the Company or a Subsidiary that
is intended to be qualified under Code Section 401(a).

 

15

--------------------------------------------------------------------------------

 

Section 7.15Validity.  If any provision of this Plan is determined to be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision has never been included herein.

 

Section 7.16Notice.  Unless otherwise provided in an Award Agreement, all
written notices and all other written communications to the Company provided for
in the Plan or in any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile, email or prepaid overnight courier to the
Company at its principal executive office. Such notices, demands, claims and
other communications shall be deemed given:

 

(a)in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

 

(b)in the case of certified or registered U.S. mail, five (5) days after deposit
in the U.S. mail; or

 

(c)in the case of facsimile or email, the date upon which the transmitting party
received confirmation of receipt; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received, provided they are actually received.  In the event a communication is
not received, it shall only be deemed received upon the showing of an original
of the applicable receipt, registration or confirmation from the applicable
delivery service. Communications that are to be delivered by U.S. mail or by
overnight service to the Company shall be directed to the attention of the
Company’s Corporate Secretary.

 

Section 7.17Forfeiture Events.

 

(a)The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events include, but are not limited to, termination
of employment for cause, termination of the Participant’s provision of Services
to the Company or any Subsidiary, violation of material Company or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct of the Participant
that is detrimental to the business or reputation of the Company or any
Subsidiary.

 

(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the federal securities laws, any
Participant who is subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 or who is subject to recoupment under Section 954 of
the Dodd-Frank Act shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve month period
following the first public issuance or filing with the SEC (whichever first
occurred) of the financial document embodying such financial reporting
requirement.

 

(c)In addition, Awards granted hereunder are subject to any recoupment policy
adopted by the Board from time to time, whether such policy shall have been
adopted prior to or following a Participant’s receipt of an Award.  

 

Section 7.18Regulatory Requirements.  The grant and settlement of Awards under
this Plan shall be conditioned upon and subject to compliance with Section 18(k)
of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the rules
and regulations promulgated thereunder. Further, Participants

16

--------------------------------------------------------------------------------

 

must exercise or forfeit their Stock Options in the event the Company becomes
critically undercapitalized or receives a capital directive, as determined by
the Company’s state or primary federal banking regulator.  

 

Section 7.19Stockholder Approval.  Stockholder approval of such Plan shall be
determined by an affirmative vote of a majority of the Company’s stockholders
present, in person or by proxy, at a meeting of stockholders of the Company held
within one year of the date of adoption of the Plan by the Board of Directors of
the Company.  Any material amendment to the Plan deemed to require an approval
vote of stockholders shall be approved by the requisite vote determined in
accordance with applicable law.

 

Section 7.20Section 16 of Exchange Act.  It is the intent of the Company that
the Awards and transactions permitted by Awards be interpreted in a manner that,
in the case of Participants who are or may be subject to Section 16 of the
Exchange Act, qualify, to the maximum extent compatible with the express terms
of the Award, for exemption from matching liability under Rule 16b-3 promulgated
under the Exchange Act. Notwithstanding the foregoing, the Company shall have no
liability to any Participant for Section 16 consequences of Awards or events
affecting Awards if an Award or event does not so qualify.

 

ARTICLE 8 - DEFINED TERMS; CONSTRUCTION

 

Section 8.1In addition to the other definitions contained herein, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:

 

“10% Stockholder” means an individual who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company in accordance with Code Section 422.  

 

“Advisory Director” means an individual designated by the Board of Directors of
the Company as a member of an advisory board established by the Company or any
Subsidiary or an individual serving the Company as a director emeritus, advisory
director or in a similar capacity.

 

“Award” means any Stock Option or Restricted Stock Award or any combination of
each, or any other right or interest relating to Stock or cash, granted to a
Participant under the Plan.

 

“Award Agreement” means the document (in whatever medium prescribed by the
Committee) which evidences the terms and conditions of an Award under the Plan.
Such document is referred to as an agreement, regardless of whether a
Participant’s signature is required.

 

“Board” means the Board of Directors of the Company.

 

“Cause” or “Termination for Cause” means:  (i)  If the Participant is subject to
a written employment agreement (or other similar written agreement) with the
Company or a Subsidiary that provides a definition of termination for “Cause,”
then, for purposes of this Plan, the term “Cause” shall have meaning set forth
in such agreement, and (ii)  In the absence of such a definition, “Cause” means
(i) the conviction of the Participant of a felony or of any lesser criminal
offense involving moral turpitude; (ii) the willful commission by the
Participant of a criminal or other act that, in the judgment of the Board, will
likely cause substantial economic damage to the Company or any Subsidiary or
substantial injury to the business reputation of the Company or any Subsidiary;
(iii) the commission by the Participant of an act of fraud in the performance of
his duties on behalf of the Company or any Subsidiary; (iv) the continuing
willful failure of the Participant to perform his duties to the Company or any
Subsidiary (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness) after written notice thereof; or
(v) an order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Participant’s Service with the
Company.

 

17

--------------------------------------------------------------------------------

 

“Change in Control” has the meaning ascribed to it in Section 4.2.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any rules,
regulations and guidance promulgated thereunder, as modified from time to time.

 

“Code Section 409A” means the provisions of Code Section 409A and any rules,
regulations and guidance promulgated thereunder, as modified from time to time.

 

“Committee” means the Board or the Committee acting under Article 5.

 

“Company” shall mean MainStreet Bancshares, Inc. and any successors thereto, as
the successor entity of MainStreet Bank and the parent holding company of such
banking entity established in accordance with a plan of reorganization and share
exchange.

 

“Director” means a member of the Board of Directors of the Company or a
Subsidiary, or any successors thereto from time to time.

 

“Disability” or “Disabled” means:  (i) with respect to Incentive Stock Options,
the “permanent and total disability” of the Employee as such term is defined at
Code Section 22(e)(3); and (ii) with respect to other Awards, a condition of
incapacity of a Participant which renders that person unable to engage in the
performance of his or her duties by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.  In either case, except to the extent prohibited under Code
Section 409A, if applicable, the Committee shall have discretion to determine if
a termination due to Disability has occurred.

 

“Disinterested Board Member” means a member of the Board who: (a) is not a
current Employee of the Company or a Subsidiary; (b) is not a former employee of
the Company or a Subsidiary who receives compensation for prior Services (other
than benefits under a tax-qualified retirement plan) during the taxable year;
(c) has not been an officer of the Company or a Subsidiary; (d) does not receive
remuneration from the Company or a Subsidiary, either directly or indirectly, in
any capacity other than as a Director except in an amount for which disclosure
would not be required pursuant to Item 404 of SEC Regulation S-K in accordance
with the proxy solicitation rules of the SEC, as amended or any successor
provision thereto; and (e) does not possess an interest in any other
transaction, and is not engaged in a business relationship for which disclosure
would be required pursuant to Item 404(a) of SEC Regulation S-K under the proxy
solicitation rules of the SEC, as amended or any successor provision thereto. A
Disinterested Board Member must be eligible to serve on the Company’s
Compensation Committee as required by any Exchange on which the Company lists
its securities, if applicable. The term Disinterested Board Member shall be
interpreted in such manner as shall be necessary to conform to the requirements
of Rule 16b-3 promulgated under the Exchange Act and the corporate governance
standards imposed on compensation committees under the listing requirements
imposed by any Exchange on which the Company lists or seeks to list its
securities.

 

“Employee” means any person employed by the Company or any Subsidiary. Directors
who are also employed by the Company or a Subsidiary shall be considered
Employees under the Plan.

 

“Exchange” means any national securities exchange on which the Stock may from
time-to-time be listed or traded.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

18

--------------------------------------------------------------------------------

 

“Exercise Price” means the purchase price of the Stock established with respect
to a Stock Option pursuant to Section 2.2.

 

“Fair Market Value” on any date, means (i) if the Stock is listed on an
Exchange, the closing sales price on such Exchange or over such system on such
date (and without regard to after-hours trading activity) or, in the absence of
reported sales on such date, the closing sales price on the
immediately  preceding date on which sales were reported, or (ii) if the Stock
is not listed on a securities exchange, “Fair Market Value” shall mean a price
determined by the Committee in good faith on the basis of objective criteria,
and in accordance with Code Sections 409A and 422, if applicable.

 

“Immediate Family Member” means with respect to any Participant: (a) any of the
Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Participant’s household (other than as a tenant or employee,
directly or indirectly, of the Participant); (c) a trust in which any
combination of the Participant and persons described in section (a) and (b)
above own more than 50% of the beneficial interests; (d) a foundation in which
any combination of the Participant and persons described in sections (a) and (b)
above control management of the assets; or (e) any other corporation,
partnership, limited liability company or other entity in which any combination
of the Participant and persons described in sections (a) and (b) above control
more than 50% of the voting interests.

 

“ISO” has the meaning ascribed to it in Section 2.1(a).

 

“Non-Qualified Stock Option” means the right to purchase shares of Stock that is
either (i) granted to a Participant who is not an Employee, or (ii) granted to
an Employee and either is not designated by the Committee to be an ISO or does
not satisfy the requirements of Code Section 422.

 

“Outside Director” means any member of the Board who is not also at that time an
Employee.

 

“Participant” means any individual who has received, and currently holds, an
outstanding Award under the Plan.

 

“Restricted Stock” or “Restricted Stock Award” has the meaning ascribed to it in
Section 2.3. 

 

“Retirement” means, unless otherwise specified in an Award Agreement,
termination from employment as an Employee on or after the attainment of age 65
and completion of not less than ten years of employment, or Termination of
Service as a Director on or after completion of not less than three years of
Board service and having attained the of age 70; provided, however, that unless
otherwise specified in an Award Agreement, an Employee who is also a Director
shall not be deemed to have terminated due to Retirement for purposes of vesting
of Awards and the exercise of Stock Options until both Service as an Employee
and Service as a Director has ceased. A Outside Director will be deemed to have
terminated due to Retirement for purposes of vesting of Awards and the exercise
of Stock Options only if the Outside Director has terminated Service on the
Board(s) of Directors of the Company and any Subsidiary or affiliate in
accordance with applicable Company policy, following the provision of written
notice to such Board(s) of Directors of the Outside Director’s intention to
retire.  An Outside Director who continues in Service as an Advisory Director
shall be deemed to be in the Service of the Company or a Subsidiary for purposes
of vesting of Awards and exercise of Stock Options.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

19

--------------------------------------------------------------------------------

 

“Service” means continuous service as an Employee, service provider, or Outside
Director of the Company or a Subsidiary, as the case may be, and shall include
service as a director emeritus or advisory director.  Service shall not be
deemed interrupted in the case of sick leave, military leave or any other
absence approved by the Company or a Subsidiary, in the case of transferees
between payroll locations or between the Company, a Subsidiary or a successor.

 

“Stock” means the common stock of the Company, $4.00 par value per share.

 

“Stock Option” means an ISO or a Non-Qualified Stock Option.

 

“Subsidiary” means any corporation, affiliate, bank or other entity which would
be a subsidiary corporation with respect to the Company as defined in Code
Section 424(f) and, other than with respect to an ISO, shall also mean any
partnership or joint venture in which the Company and/or other Subsidiary owns
more than 50% of the capital or profits interests.

 

“Termination of Service” means the first day occurring on or after a grant date
on which the Participant ceases to be an Employee or Director (including an
Advisory Directory) of the Company or any Subsidiary, regardless of the reason
for such cessation, subject to the following:

 

(i)The Participant’s cessation as an Employee shall not be deemed to occur by
reason of the transfer of the Participant between the Company and a Subsidiary
or between two Subsidiaries.

 

(ii)The Participant’s cessation as an Employee shall not be deemed to occur by
reason of the Participant’s being on a bona fide leave of absence from the
Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant’s Services, provided such leave of absence does not
exceed six months, or if longer, so long as the Employee retains a right to
reemployment with the Company or Subsidiary under an applicable statute or by
contract. For these purposes, a leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform Services for the Company or Subsidiary. If the period of leave
exceeds six months and the Employee does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following such six-month
period. For purposes of this sub-section (ii), to the extent applicable, an
Employee’s leave of absence shall be interpreted by the Committee in a manner
consistent with Treasury Regulation Section 1.409A-1(h)(1).

 

(iii)If, as a result of a sale or other transaction, the Subsidiary for whom
Participant is employed (or to whom the Participant is providing Services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Termination of Service caused by the Participant being discharged by the entity
for whom the Participant is employed or to whom the Participant is providing
Services.

 

(IV)Except to the extent Code Section 409A may be applicable to an Award, and
subject to the foregoing paragraphs of this sub-section, the Committee shall
have discretion to determine if a Termination of Service has occurred and the
date on which it occurred. In the event that any Award under the Plan
constitutes Deferred Compensation (as defined in Section 2.6 hereof), the term
Termination of Service shall be interpreted by the Committee in a manner
consistent with the definition of “Separation from Service” as defined under
Code Section 409A and under Treasury Regulation Section 1.409A-1(h)(ii). For
purposes of this Plan, a “Separation from Service” shall have occurred if the
Company and Participant reasonably anticipate that no further Services will be
performed by the Participant after the date of the Termination of Service
(whether as an employee or as an independent contractor) or the level of further
Services performed will be less than 50% of the average level of bona fide
Services in the 36 months immediately preceding the Termination of Service. If a
Participant is a “Specified Employee,” as defined in Code Section 409A

20

--------------------------------------------------------------------------------

 

and any payment to be made hereunder shall be determined to be subject to Code
Section 409A, then if required by Code Section 409A, such payment or a portion
of such payment (to the minimum extent possible) shall be delayed and shall be
paid on the first day of the seventh month following Participant’s Separation
from Service.

 

(V)With respect to a Participant who is a Director, cessation as a Director will
not be deemed to have occurred if the Participant continues as a director
emeritus or Advisory Director.  With respect to a Participant who is both an
Employee and a Director, termination of employment as an Employee shall not
constitute a Termination of Service for purposes of the Plan so long as the
Participant continues to provide Service as an Outside Director or director
emeritus or Advisory Director.

 

“Voting Securities” means any securities which ordinarily possess the power to
vote in the election of directors without the happening of any pre-condition or
contingency.

 

Section 8.2In this Plan, unless otherwise stated or the context otherwise
requires, the following uses apply:

 

(a)actions permitted under this Plan may be taken at any time and from time to
time in the actor’s reasonable discretion;

 

(b)references to a statute shall refer to the statute and any successor statute,
and to all regulations promulgated under or implementing the statute or its
successor, as in effect at the relevant time;

 

(c)in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;

 

(d)references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;

 

(e)indications of time of day mean Eastern Time;

 

(f)“including” means “including, but not limited to”;

 

(g)all references to sections, schedules and exhibits are to sections, schedules
and exhibits in or to this Plan unless otherwise specified;

 

(h)all words used in this Plan will be construed to be of such gender or number
as the circumstances and context require;

 

(i)the captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions;

 

(j)any reference to a document or set of documents in this Plan, and the rights
and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

 

(k)all accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States.  

21

--------------------------------------------------------------------------------

 

 

 

 

22